Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  It appears that line 7 should recite “…a latched position in which the bolt latch   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Underwood et al. (US 11,441,859), hereinafter (“Underwood”).  
Re claims 1-4, Underwood (Fig 3) discloses a firearm comprising: a receiver defining a magazine well configured to receive an ammunition magazine having a follower that is spring biased toward an open end; the receiver defining a passage receiving a bolt assembly operable to reciprocate between a forward battery position and a rear retracted position; the bolt assembly being operable to strip a cartridge from the ammunition magazine upon movement from the rear retracted position to the forward battery position; a bolt latch (150) movable between a latched position in which the bolt assembly prevents movement of the bolt assembly from the rear retracted position to the forward battery position, and an unlatched position in which the bolt latch permits movement of the bolt assembly from the rear retracted position to the forward battery position; the bolt latch being responsive to the ammunition magazine having an elevated follower without ammunition to move to the latched position; and the bolt latch being operable to reciprocate with respect to the receiver without rotation.
Re claims 5-8, Latch actuator (142).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641